Donley, J.
The confessions of the appellants offered in *64evidence were objected to on the trial of the cause. The ground of objection is not stated. It is said that the objection should have been sustained, because at the time the confessions were made the appellants were in custody,' and were not voluntary. The circumstances under which the confessions were made were such as to render them inadmissible as evidence, unless the confessions are confirmed by finding facts and circumstances stated by the appellants to be true. On this point the jury were correctly charged, that if, in the confessions of the appellants, facts and circumstances were disclosed which were found to be true by other testimony, which conduced to establish the guilt of the accused, then such facts and circumstances were to be considered by the jury in determining the guilt or innocence of the defendants. The evidence authorized the verdict. It was shown by the testimony of other witnesses that horses had stood, as described in the confessions, near the lot from which they were taken, and from this point the party, including the defendants, were traced to Phillips’, and to the point where the defendants were arrested. The horses were secured and brought back in consequence of information derived from the appellants. The facts ascertained by witnesses so corroborated the confessions of the appellants, as to leave no reasonable doubt as to the truth of the confessions.
It is believed that it has long been the well-settled law, that when declarations were not made under such circumstances as to allow the declarations to be given in evidence, it was, however, competent to show that property which had been stolen had been traced by means of information given by the accused. (Greenl. on Ev., § 231.)
Article 662, Code of Criminal Procedure, act of February 11, 1860, provides, that “The confession shall not be used, if at the time it was made the defendant was in jail or other place of confinement, nor while he is in custody of an oflicer, unless such confession be made in the volun*65tary statement of the accused, taken before an examining court in accordance with law, or be made voluntarily, after having been first cautioned that it may he used against him, or unless, in connection with such confession, he make statement of facts or of circumstances, that are found to be true, which conduce to establish his guilt, such as the finding of secreted or stolen property, or instruments with which he states the offense was committed.” (Paschal’s Dig., 2d ed., Art. 3127.] The facts in evidence in this case bring; it within the words of the statute. Among the statements found to be true was finding the property which had been stolen in the possession, as stated, of defendants. The admissions were properly received in evidence, and upon them the jury were well warranted in finding the appellants guilty.
It does not appear that the appellants actually removed the horses from the lot of the owners, hut the evidence shows them to have been within such distance as to constitute them principals in that transaction. If they did not aid in removing the horses from the lot of the owner, they were near enough to keep watch, and were actually acting with those who went for and took possession of the horses. (Criminal Code, Art. 215,) [Paschal’s Dig., Art. 1810.]
There is no error in the judgment, and it is
Affirmed.